DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sawada et al. (US Pub. No. 2015/0301415 A1) shows a gate driver on array (GOA) display panel (Fig. 1 and paras. 29 – 33), comprising: a display area (region 100A, Figs. 1 and 6 and para. 31); a bezel (frame) area 100B (Fig. 6 and para. 54); a plurality of pixel units 115 disposed in the display area in an array (Fig. 1 and para. 31); and GOA circuit 125 (Figs. 2 and 6 and paras. 39 and 51), comprising: a GOA unit group comprising a plurality of cascaded GOA units (Fig. 2 and paras. 38 – 41) and disposed in the display area (Fig. 6 and paras. 51 and 56), wherein the GOA unit group is disposed along an extending direction of a long side of the GOA display panel (Figs. 1 and 2): and a trace group 151/153/155 electrically connected to the GOA unit group and disposed in the bezel area (Fig. 6 and paras. 56 and 57), wherein the trace group comprises a GOA bus 151 and a common electrode line 155 (Fig. 6 and paras. 56 and 57), the trace group is disposed along an extending direction of a short side of the GOA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that a width of the trace group is equal to a distance from a side of the trace group that is in contact with the display area to an edge of the short side of the GOA display panel.
	The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 and 4 – 7 are allowable at least by virtue of their dependence on claim 1.    
		Claim 8 is allowable as it recites similar subject matter as that of claim 1.
		The prior art of record does not show this configuration, therefore claim 8 is allowable.
		Claims 9 – 12 and 14 – 17 are allowable at least by virtue of their dependence on claim 8.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627